Citation Nr: 1329378	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-04 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for removal of the 
gallbladder.

2.  Entitlement to an earlier effective date for the grant 
of service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1988 to August 
1988 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for removal of the gallbladder and 
irritable bowel syndrome.

In a May 2010 rating decision, the RO granted service 
connection for irritable bowel syndrome and assigned an 
initial rating of 30 percent, effective October 9, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2010 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing via videoconference at the 
RO.  Because the Board may not proceed with a determination 
without affording the Veteran an opportunity for a Board 
hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 
C.F.R. § 20.700 (a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge.  The Veteran must be notified by 
letter of the date, time, and place of 
that hearing.  See 38 C.F.R. §§ 
3.103(c)(1); 20.700 (a) (2012).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


